Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters:
Specification
A.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01.
In this case, the present title is “Pressure cooker autospice dispenser with optional blender dispenser” should be changed to --Programmable pressure-cooking vessel--. 

B.	The abstract of the disclosure is objected to because:
The term “Food” as cited in line 2, should be changed to --food--
The term “Specific” as cited in line 4, should be changed to --specific--


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  The limitations "a plurality of plugs" in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 1-5 are objected to because of the following informalities:   
In claim 1: the phrase: “which is comprised of” as cited in lines 1-2, should be changed to --comprising--. 

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-5 is indicated because: none of prior art anticipates or render fairly obvious in combination to teach the limitations of the claimed invention such as a pair of handles; a plurality of spice holders; a plurality of plugs; wherein the plurality of plugs are inserted into the openings for the plurality of spice holders when the spice holder is removed; a blender…. as cited in the independent claim 1. 


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martinez (US 20140377417 A1) discloses “Automated cooking system and method”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
08/08/2022